DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of species requirement of 6/15/21 is withdrawn because the IDS submitted references disclosed the unelected embodiment, and as such, no search burden remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites, “wherein the distance between the mth electrode, where m=2, 3, . . . , n-1, and the optical axis is less than both the distance between the (m-1)th electrode and the optical axis O and the distance between the (m+1)th electrode and the optical axis O.” The terms “the mth electrode” and “the distance” have insufficient antecedent basis, and as such, the claim is indefinite. Furthermore, the limitation appears to state that a given lens is closer to the axis than either of its neighboring lenses. For example, lens 3 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 6,104,029 [Coxon].
Regarding Claim 1:
Coxon teaches an input lens for use in an electron spectrometer (Fig. 1 (29-61)) and disposed between an electron source producing electrons (Fig. 1 (15)) and an electron analyzer in the electron spectrometer (Fig. 1 (5)), said input lens comprising: 
a reference electrode at a reference potential (Fig. 1 (25) is at ground, 8:50-52); 
a slit (Fig. 1 (61)); 
first through nth electrodes, where n is an integer equal to or greater than three, arranged between the reference electrode and the slit (Fig. 1 (37, 39, 41, 43)); and 
a mesh attached to the first electrode (Fig. 1 (31)); 
wherein said first through nth electrodes are arranged in this order along an optical axis (as shown in Fig. 1); and 
wherein said mesh is at a potential higher than said reference potential (8:19-26). 

Regarding Claim 3:
Coxon teaches the input lens as set forth in claim 1, wherein said reference electrode and said first through nth electrodes are cylindrical in shape (as shown in Fig. 1), and wherein the first electrode protrudes from an inner surface of the reference electrode toward said optical axis (Fig. 4 (37)). 

Regarding Claim 4:
Coxon teaches the input lens as set forth in claim 1, wherein the distance between the mth electrode, where m=2, 3, . . . , n-1, and the optical axis is less than both the distance between the (m-1)th electrode and the optical axis O and the distance between the (m+1)th electrode and 

Regarding Claim 5:
Coxon teaches the input lens as set forth in claim 1, wherein voltages applied to said first through nth electrodes are variable (5:60-63, 9:23-27). 

Regarding Claim 6:
Coxon teaches the input lens as set forth in claim 1, further comprising another mesh attached to said reference electrode (Fig. 1 (29)). 

Regarding Claim 9:
Coxon teaches the input lens as set forth in claim 1, wherein said reference potential is ground potential (9:3-5). 

Regarding Claim 10:
Coxon teaches an electron spectrometer comprising: an input lens as set forth in claim 1 (see above); and an electron analyzer (Fig. 1 (5)); wherein the input lens is located between the electron source and the electron analyzer (as demonstrated in Fig. 1).


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2010/0001202 A1 [Matsuda.
Regarding Claim 1:
Matsuda teaches an input lens for use in an electron spectrometer and disposed between an electron source producing electrons and an electron analyzer in the electron spectrometer (para 1), said input lens comprising: 
a reference electrode at a reference potential (Fig. 1 (EL1); 
a slit (Fig 1 – downstream opening); 
first through nth electrodes, where n is an integer equal to or greater than three, arranged between the reference electrode and the slit (EL2-ELn); and 
a mesh attached (Fig. 8 (S2)) to the first electrode (para 165 explains that any electrode may have a mesh attached thereto, including EL2); 
wherein said first through nth electrodes are arranged in this order along an optical axis (As shown in Fig. 1); and 
wherein said mesh is at a potential higher than said reference potential (para 43, the voltage applied to S2 is greater than the voltage applied to S1).

Regarding Claim 7:
Matsuda teaches the input lens as set forth in claim 1, wherein said reference potential is a positive potential (paras 149, 157). 

Regarding Claim 8:
Matsuda teaches the input lens as set forth in claim 7, further comprising a ground electrode which is disposed outside said reference electrode and at ground potential (para 157, .



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881